Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 3,1975, convicting him of criminal sale of a controlled substance in the second and third degrees, upon a jury verdict, and imposing sentence. Judgment affirmed. We find no basis for defendant’s argument that the remarks of the prosecutor warrant reversal when those remarks are considered in the context of the defense summations, particularly in light of the failure to object to those remarks and in view of the corrective nature of the trial court’s charge to the jury. Further, under all of the circumstances, we find no illegality or abuse of discretion with respect to the sentence. Titone, J. P., Suozzi, Hargett and O’Connor, JJ., concur.